                        UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA

 ISAIAH JOEL PETILLO,                            Case No.: 1:16-cv-0488-AWI-JLT (PC)

                Plaintiff,                       ORDER & WRIT OF HABEAS CORPUS
                                                 AD TESTIFICANDUM FOR ISAIAH
        v.                                       JOEL PETILLO, CDCR # T-44601,
                                                 PLAINTIFF’S VIDEO APPEARANCE
 J.L. PETERSON, et al.,
                                                 DATE: WEDNESDAY, MARCH 6, 2019
                Defendants.                      TIME: 9:00 A.M.

Isaiah Joel Petillo, CDCR # T-44601, the plaintiff in proceedings in this case, is confined at
California State Prison, Corcoran, in the custody of the Warden. In order to secure this inmate's
attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate for video appearance before Magistrate Judge Jennifer L. Thurston,
at the U. S. District Court, 510 19th Street, Bakersfield, CA 93301, on Wednesday, March 6, 2019, at
9:00 a.m.

                             ACCORDINGLY, the Court ORDERS that:

   1. A Writ of Habeas Corpus ad Testificandum SHALL issue, under the seal of this court,
      commanding the Warden to produce the inmate named above for video appearance in the
      United States District Court at the time and place above, and from day to day until completion
      of court proceedings or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, California State Prison, Corcoran, P. O. Box 8800, Corcoran, CA 93212:

WE COMMAND you to produce the inmate named above, by video conference, to testify before the
United States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the Court and thereafter to return the inmate to the above institution.
This inmate’s legal property, relevant to the above entitled case, shall accompany the inmate.

FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

   Dated:    February 6, 2019                           /s/ Jennifer L. Thurston
                                                 UNITED STATES MAGISTRATE JUDGE
